

116 HR 3859 IH: To authorize the Attorney General to appoint 100 additional immigration judges, and for other purposes.
U.S. House of Representatives
2019-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3859IN THE HOUSE OF REPRESENTATIVESJuly 19, 2019Mrs. Lesko introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to appoint 100 additional immigration judges, and for other
			 purposes.
	
		1.Immigration judges
 (a)In generalThe Attorney General may appoint 100 additional immigration judges in addition to immigration judges currently serving as of the date of enactment of this Act.
 (b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 